Citation Nr: 0117018	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-19 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the character of the veteran's service for the 
period from November 3, 1987, to April 29, 1989, is a bar to 
Department of Veterans Affairs (VA) benefits.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.

3.  Entitlement to service connection for bilateral plantar 
fasciitis.  

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for headaches.  

6.  Entitlement to service connection for a left knee 
disability.

7.  Entitlement to service connection for an addiction to 
marijuana. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
April 1989.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied service connection for the claimed 
disabilities.  In addition, this case is before the RO on 
appeal from a February 2000 administrative decision of the RO 
that the veteran's character of service for the period from 
November 3, 1987, to April 29, 1998 (sic) was a bar to VA 
benefits administered under the provisions of 38 U.S.C.A. 
§ 3.360(a) (sic) and 38 C.F.R. § 3.12(c).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The character of the veteran's service from November 3, 
1987, to April 29, 1989, was bad conduct and he was given a 
general court-martial.  

3.  There is no competent evidence that the veteran was 
insane at the time of the offenses leading to the general 
court-martial.  

4.  The only service medical records pertaining to 
degenerative disc disease of the lumbosacral spine, bilateral 
plantar fasciitis, and the right knee are dated after 
November 3, 1987.

5.  The veteran's service medical records dated prior to 
November 3, 1987, fail to provide clinical evidence of 
findings or diagnoses related to the left knee.  

6.  The post-service medical evidence of record does not 
demonstrate complaints, findings, symptoms, or diagnoses 
pertaining to the left knee.

7.  The veteran's service medical records dated prior to 
November 3, 1987, fail to provide clinical evidence of 
findings or diagnoses related to headaches.

8.  The post-service medical evidence of record does not 
demonstrate complaints, findings, symptoms, or diagnoses 
pertaining to headaches.

9.  There is no clinical evidence that the veteran is 
addicted to marijuana, as a result of a non-willful 
misconduct service-connected disability.  


CONCLUSIONS OF LAW

1.  The character of the veteran's service for the period 
from November 3, 1987, to April 29, 1989, constitutes a bar 
to VA benefits related to that period of service.  38 
U.S.C.A. §§ 101(2), 5107, 5303 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.1, 3.12 (2000).

2.  Service connection for degenerative disc disease of the 
lumbosacral spine is not warranted.  38 U.S.C.A. §§ 101(2), 
5107, 5303; Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096; 38 C.F.R. §§ 3.1, 3.12.

3.  Service connection for bilateral plantar fasciitis is not 
warranted.  38 U.S.C.A. §§ 101(2), 5107, 5303; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096; 38 C.F.R. §§ 3.1, 3.12.

4.  Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 101(2), 5107, 5303; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096; 38 C.F.R. §§ 3.1, 3.12. 

5.  Service connection for headaches is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
38 C.F.R. §§ 3.303, 3.304 (2000) .

6.  Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
38 C.F.R. §§ 3.303, 3.304.

7.  Service connection for marijuana addiction is not 
warranted.  38 U.S.C.A. §§ 105(a), 1110 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096; 38 C.F.R. § 3.301(c) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in substance, that he incurred 
degenerative disc disease of the lumbosacral spine, bilateral 
plantar fasciitis, a right knee disability, headaches, an 
addiction to marijuana and a left knee disability during his 
military service.  In addition, the veteran contends that his 
general court-martial, and bad conduct discharge should not 
bar VA benefits.  He believes that his honorable service 
should extend to October 1991, the scheduled date of 
discharge of his last enlistment.  He asserts that his 
general court-martial conviction was the result of an unfair 
prosecution and inadequate defense counsel.  He maintains 
that his punishment was unfair when compared to punishment 
received by other individuals for similar and different 
crimes.  Finally, he avers that his original charges were 
dismissed or over-turned and if not for them he would have 
not faced a general court-martial.  Accordingly a favorable 
determination is requested.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to these 
claims and that VA has made reasonable efforts to assist the 
veteran substantiate his claims.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096.  In this 
regard, the Board first notes that medical and personnel 
records pertaining to the veteran's service have been 
obtained from official sources.  

In addition, the veteran was provided a personal hearing in 
December 1999.  A Statement of the Case dated and sent to the 
veteran in August 2000 provides notice of the criteria 
necessary for the claimed benefits.  Nevertheless, the 
veteran has not identified any additional medical records 
pertaining to his military service.  Similarly, he has not 
identified any post-service medical records pertaining to the 
claimed disabilities.  

Finally, the Board finds that VA medical opinions are not 
necessary for the proper determination of the claims for 
service connection.  As noted more fully below, and depending 
on the specific disability, the record is negative for 
evidence of pertinent complaints, findings, symptoms, or 
diagnoses made either during qualifying service or during the 
post-service years.  Therefore, any nexus opinions obtained 
at this point would be speculative.  

The Board, therefore finds that under the circumstances of 
this case, VA has made reasonable efforts to assist the 
veteran in attempting to substantiate his claims and that 
additional assistance is not required.  Id. 


The character of the veteran's service.

The first issue for the Board to address is whether the 
character of the veteran's service for the period from 
November 3, 1987, to April 29, 1989, is a bar to VA benefits.  

A review of the veteran's service personnel records indicates 
that in November 1987 he reenlisted in the Air Force.  
Beginning in the June 1989, the veteran was investigated for 
marijuana use.  Documents relating to the investigation 
provide that the veteran had defense counsel.  In April 1991, 
a General Court-Martial Order found that on diverse occasions 
between on or about March 1, 1989 and on or about November 
30, 1989, the veteran wrongfully used marijuana.  The 
specified sentence consisted of a bad-conduct discharge, 
confinement for 10 months, forfeiture of $500 per month for 
six months, and reduction to the grade of airman basic.  A 
September 1991 report of medical examination indicates that 
the veteran was normal on clinical psychiatric evaluation, 
and was able to distinguish right from wrong and adhere to 
the right.  

A General Court-Martial Order dated in February 1995 
rescinded the April 1991 action and provided a reduced 
sentence.  An April 1996 General Court-Martial Order 
rescinded the February 1995 action and reduced the veteran's 
sentence, with the result that only so much of the sentence 
that provided for a bad-conduct discharge and reduction to 
senior airman was approved, and except for the part of the 
sentence extending to the bad-conduct discharge, was to be 
executed.  The veteran's final DD Form 214 indicates that he 
was separated in April 1998 (sic).  The type of separation 
was noted to be discharge, with the character of service 
noted as bad conduct.  The narrative reason for separation 
was court-martial (other).  

To be considered a "veteran" for VA benefits purposes, a 
person must have had active service and been discharged or 
released therefrom under conditions "other than 
dishonorable." 38 U.S.C.A. § 101(2).  VA benefits are not 
payable where the former service member was discharged or 
released by reason of the sentence of a general court-
martial. 38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(2).  
However, if it is established that the person was insane at 
the time of committing the offense causing such discharge or 
release, such person will not be precluded from VA benefits.  
38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

In the current case, the preponderance of the evidence 
supports a finding that the veteran's character of service 
for the period from November 3, 1987, to April 29, 1989 is a 
bar to all benefits administered by VA related to that period 
of service.  The veteran was released from this period of 
service by reason of the sentence of a general court-martial.  
The veteran has alleged a mental disability during this 
period, but he is not competent as a lay party to diagnosis 
such a disability.  He has submitted no competent evidence 
that he was insane at the time of the offenses leading to the 
general court-martial.  On the contrary, the September 1991 
psychiatric evaluation found him normal and able to 
distinguish from right and wrong.  

The Board recognizes the veteran's assertions, set forth 
during his December 1999 personal hearing testimony and in 
various pieces of correspondence, that his punishment was 
unfair when compared to the punishment of other military and 
civilian figures for similar and different offenses, that he 
was not provided proper counsel, and that his honorable 
service should extend to October 1991.  However, these 
assertions do not change the outcome of the case.  The 
documents regarding punishments given to other offenders are 
not supported and are not relevant to the fact that the 
veteran received a bad conduct discharge.  The veteran has 
submitted no evidence to support his claim that his 
prosecution was unfair or that his defense counsel was 
inadequate.  Finally, there is no statutory or regulatory 
reason that his honorable service should extend to October 
1991, the scheduled date of discharge of his last enlistment.  
See 38 U.S.C.A. § 5303 and 38 C.F.R. § 3.12 (c).  His 
recourse for changing the character of his discharge rests 
with the service department.  


Service connection for a disability of the right knee, 
bilateral plantar fasciitis 
and degenerative disc disease of the lumbosacral spine.

In light of the veteran's character of service for the period 
from November 3, 1987, to April 29, 1989, he may not be 
granted service connection for any disability incurred or 
aggravated during that time.  

In this regard, the veteran's service medical records 
indicate that the earliest complaints, findings, symptoms, or 
diagnoses pertaining to the right knee and bilateral plantar 
fasciitis occurred after November 3, 1987.  The clinical 
records dated after that time are negative for any references 
to pertinent complaints, findings, symptoms, statements of 
medical history, or diagnoses dated earlier than November 3, 
1987.  As a result, service connection for a disability of 
the right knee or bilateral plantar fasciitis is precluded by 
law.  Id.

Similarly, the earliest complaints, findings, symptoms, or 
diagnoses pertaining to the veteran's low back are dated 
during the period of disqualifying service after November 3, 
1987.  The service medical records indicate that the 
veteran's low back complaints began after November 3, 1987.  
Although some clinical records dated after that time include 
references to low back pain at some point in 1987, these 
references appear to be based only on the veteran's own 
history.  They are not supported by any medical records dated 
prior to November 3, 1987.

For example, a July 1988 report of medical examination 
provides that the veteran's spine was normal on clinical 
examination and provides no pertinent defects or diagnoses.  
Treatment notes dated in October 1988 provide that the 
veteran reported low back pain for 10 days.  At the end of 
October 1988, he reported that he had injured his low back 
one month earlier while lifting supplies.  In July 1989, he 
reported a several year history of recurrent low back pain, 
that had been exacerbated by a lifting incident.  The 
physician's summary section of a September 1989 report of 
medical history indicates that the veteran had recurrent back 
pain since 1988, probably first due to lifting heavy objects, 
with last back problem (muscle strain) in July 1989.  A 
November 1989 treatment report provides a history of acute 
back injury one to two years prior.  A second treatment noted 
dated in November 1989 provides a history of a back injury 
one year earlier, while lifting a box.  The notes of a 
September 1991 report of medical examination indicate that 
the veteran had recurrent low back pain from 1987 to the 
present, secondary to lifting supplies, diagnosed as 
degenerative disc disease.  

The question of whether any manifestation of a low back 
disability existed during the veteran's period of qualifying 
service depends solely upon the credibility to be attached to 
his lay statements of medical history.  The Board finds that 
when the probative value of his various statements is 
considered, the clear weight of the evidence is that the 
earliest manifestations occurred during a period of 
disqualifying service.  The statements suggesting otherwise 
(i.e., the July 1989 report, the first November 1989 
statement and the 1991 examination report) are vague and 
ambiguous and recorded more remotely from the key time in 
question.  The more specific statements made by the veteran, 
and particularly those recorded in 1988 most proximate to the 
key period in question, clearly place the onset during a 
period of disqualified service (i.e., the two 1988 
statements, the September 1989 and the second November 1989 
statement).  This being the circumstance, there is no basis 
for seeking a VA medical examination or opinion because such 
an opinion could be no more than speculation as to whether 
any back manifestations existed during a period of qualifying 
service.  Speculation is not a basis upon which favorable 
action many be taken under the law and regulations.

In light of these service medical records, the Board finds 
that the veteran did not incur any low back injury prior to 
November 3, 1987, and therefore service connection for 
degenerative disc disease of the lumbosacral spine is 
precluded by law.  Id.

Service connection for a disability of the left knee and 
headaches.

On the other hand, the veteran's service medical records 
dated prior to November 3, 1987, include notations pertinent 
to the left knee and headaches.  Service connection for such 
disabilities is not precluded by law and the Board will 
analyze these claims.  

Relevant laws provide that a claimant with active service may 
be granted service connection for disease or disability 
either incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  The 
disease entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Regarding references to the veteran's left knee in his 
service medical records, a September 1971 report of medical 
examination indicates that the veteran's lower extremities 
were normal on clinical evaluation.  A scar was noted on the 
left knee.  No pertinent defects or diagnoses were noted or 
identified.  A September 1971 report of medical history is 
negative for pertinent complaints.  The physician's summary 
is negative for pertinent data.  A July 1983 report of 
medical examination provides that the veteran's lower 
extremities were normal on clinical evaluation.  A 6 cm scar 
was noted on the veteran's left medial knee.  No pertinent 
defects or diagnoses were noted or identified.  

Regarding references to headaches in the veteran's service 
medical records, a July 1980 report of medical history 
provides that the veteran indicated frequent and severe 
headaches.  A note refers to headaches for 10 days, relieved 
by Tylenol.  The physician's summary is negative for 
pertinent data.  Reports of medical examinations conducted in 
July 1980 and July 1983 note that the veteran's head, face, 
neck and neurologic system were normal on clinical 
examination.  No pertinent defects or diagnoses were 
identified.

The veteran has not submitted or identified post-service 
private or VA medical records setting forth complaints, 
objective or clinical findings, symptoms, or diagnoses 
pertaining to a current left knee disability or headaches.  
In fact, even the veteran's own testimony, as offered in 
various pieces of correspondence and a December 1999 RO 
hearing, fails to allege the existence of any competent 
medical evidence of a current left knee disability or 
headaches.  As there exists no competent, medical evidence of 
current left knee disability or a disability manifested by 
headaches, the Board finds that these claims must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service connection for marijuana addiction.

In connection with this issue, the Board observes that it was 
for the express purpose of precluding payment of compensation 
for certain secondary effects arising from willful 
misconduct, including injuries or disease incurred during 
service as the result of the abuse of alcohol or drugs, that 
38 U.S.C.A. § 1110 was amended by the Omnibus Budget and 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388-1, 1388-351 (1990) (OBRA).  See H.R. CONF. REP. 
NO. 964, 101st Cong., 2d Sess. 997 (1990), reprinted in 1990 
U.S.C.C.A.N. 2374, 2702.

As amended, 38 U.S.C.A. § 1110 now provides that "no 
compensation shall be paid if the disability is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs."  The statutory amendment applies only to claims filed 
after October 31, 1990. See OBRA, § 8052(b).  Therefore, 
under the law in effect beginning on November 1, 1990, as 
amended, alcohol dependence and substance abuse are deemed by 
statute to be the result of willful misconduct and cannot 
themselves be service-connected.  See 38 U.S.C.A. §§ 105(a), 
1110 (West 1991).

The corresponding regulations provide that drug abuse, unless 
a "secondary result" of an "organic disease or disability," 
is considered to be "willful misconduct."  See 38 C.F.R. § 
3.301(c)(3) (2000).  The isolated and infrequent use of drugs 
by itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  Id.

In the decision Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) held that when 38 U.S.C.A. § 1110 is read 
in light of its legislative history, it does not preclude a 
veteran from receiving compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, a veteran's service-connected disability.  The Federal 
Circuit stressed that section 1110 only permits compensation 
in a situation where there was a causal relationship between 
a service-connected disability and an alcohol or drug abuse 
disability.  

In the current case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for marijuana addiction.  First, there is no 
evidence that the veteran has such a disorder.  He has 
provided no medical evidence setting forth such a diagnosis.  
As a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, his own assertions do not constitute competent 
evidence that he suffers from a marijuana addiction. 

Moreover, even assuming that the veteran has a marijuana 
addiction, there is no clinical medical evidence that such 
addiction results from a service-connected disability.  In 
fact the veteran is not service-connected for any 
disabilities.  There is no medical evidence that his use of 
marijuana is secondary to any medical condition related to 
service.  The veteran's own lay assertion does not constitute 
competent evidence that he suffers from marijuana addiction 
due to a disease or disability contracted in the line of 
duty.  Id.


ORDER

The character of the veteran's service for the period from 
November 3, 1987, to April 29, 1989, is a bar to VA benefits 
related to that period of service.

Service connection for degenerative disc disease of the 
lumbosacral spine is denied.

Service connection for bilateral plantar fasciitis is denied.  

Service connection for a right knee disability is denied.

Service connection for headaches is denied  

Service connection for a left knee disability is denied.

Service connection for an addiction to marijuana is denied.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals



 

